EXHIBIT 10.10

FORM OF
DIAMOND RESORTS INTERNATIONAL, INC.
2015 EQUITY INCENTIVE COMPENSATION PLAN
NON-EMPLOYEE DIRECTOR DEFERRED STOCK AGREEMENT
This Director Deferred Stock Agreement (the “Agreement”) dated ___________ (the
“Grant Date”) is by and between Diamond Resorts International, Inc., a Delaware
corporation (the “Company”) and ____________ (the “Grantee”).
In accordance with Section 10 of the Diamond Resorts International, Inc. 2015
Equity Incentive Compensation Plan (the “Plan”), and subject to the terms of the
Plan and this Agreement, the Company hereby awards to the Grantee Shares of
deferred stock (“Deferred Stock”) on the terms and conditions as set forth below
(the “Award”). All capitalized terms used but not otherwise not defined herein
shall have the meanings as set forth in the Plan.
To evidence the Award and to set forth its terms, the Company and the Grantee
agree as follows:
1.Grant. The Committee hereby grants the Award to the Grantee on the Grant Date
an aggregate of _________________ Shares of Deferred Stock (subject to
adjustment as provided in Section 4.2 of the Plan), and the Grantee hereby
accepts the grant of Deferred Stock as set forth herein.
2.Limitations on Transferability. At any time prior to settlement in accordance
with Section 4.b of this Agreement, the Deferred Stock, or any interest therein,
cannot be directly or indirectly transferred, sold, assigned, pledged,
hypothecated, encumbered or otherwise disposed.
3.Vesting. The Deferred Stock granted pursuant hereto shall at all times be
fully vested.
4.Crediting and Settling Deferred Stock.
a.Deferral Accounts. The Company shall establish an account on its books for
each grantee who receives a grant of Deferred Stock (the “Deferral Account”).
The Deferred Stock granted hereby shall be credited to the Grantee’s Deferral
Account as of the Grant Date. The Deferral Account shall be maintained for
record keeping purposes only and the Company shall not be obligated to segregate
or set aside assets representing securities or other amounts credited to the
Deferral Account. The obligation to make distributions of securities or other
amounts credited to the Deferral Account shall be an unfunded, unsecured
obligation of the Company.
b.Settlement of Deferral Accounts. The Company shall settle the Deferral Account
by delivering to the holder thereof (who may be the Grantee or his or her
Beneficiary, as applicable) a number of Shares equal to the whole number of
shares of Deferred Stock then credited to the Grantee’s Deferral Account (or a
specified portion in the event of any partial settlement) on, or as soon as
administratively practicable following, the Settlement Date, but in no event
later than the end of the calendar year in which the Settlement Date occurs, or,
if later, the fifteenth day of the third month following the month in which the
Settlement Date occurs. The “Settlement Date” for all Deferred Stock credited to
a Grantee’s Deferral Account in connection with the Deferred Stock granted
hereunder shall

1



--------------------------------------------------------------------------------



be the earlier of (i) [INSERT APPLICABLE PAYMENT DATE BASED ON ELECTION], and
(ii) the date of a Change in Control that also constitutes a “change in control
event” (as defined in Treasury Regulation Section 1.409A-3(i)(5)(i)) with
respect to the Company. Notwithstanding the foregoing or anything else in this
Agreement to the contrary, if any payment hereunder is triggered by a
Termination of Service of the Grantee (other than due to the Grantee’s death)
and the Grantee is a “specified employee” (as such term is defined in Section
409A of the Code, but generally meaning one of the Company’s key employees
within the meaning of Code Section 416(i)), the applicable number of Shares
shall, subject to any withholding obligations described in Section 15.a hereof,
be delivered to the Grantee on or promptly following the first day of the
seventh month after such Termination of Service.
c.Dividend Equivalents. Dividend Equivalents in respect of the Deferred Stock
shall be credited to the Grantee’s Deferral Account in the form of additional
shares of deferred stock as provided in Section 10.4(b) of the Plan. Additional
shares of deferred stock credited to the Deferral Account in respect of Dividend
Equivalents shall be subject to the same settlement conditions (as set forth in
Sections 4.b, and 6 hereof) as the Deferred Stock granted pursuant hereto.
5.Termination of Service. Except as may be provided in Section 4.b hereof, the
Grantee’s Termination of Service shall have no effect on the Grantee’s rights
with respect to the Deferred Stock.
6.Change in Control. Upon a Change in Control, the Grantee will have such rights
with respect to the Deferred Stock as are provided for in the Plan.
7.Stock Issuance. Following the Settlement Date, the Company, in its sole
discretion, shall either (a) credit the applicable number of Shares to the
Grantee in a book entry on the records kept by the Company’s stockholder record
keeper or (b) cause to be issued certificates for such Shares.
8.Liability of Company. The inability of the Company to obtain approval from any
regulatory body having authority deemed by the Company to be necessary to the
lawful issuance and transfer of any Shares pursuant to this Agreement shall
relieve the Company of any liability with respect to the non-issuance or
transfer of Shares as to which such approval shall not have been obtained.
However, the Company shall use its reasonable best efforts to obtain all such
approvals.
9.Effect of Amendment of Plan. No discontinuation, modification or amendment of
the Plan may, without the written consent of the Grantee, adversely affect the
rights of the Grantee in any material respect under this Agreement, except as
otherwise provided under the Plan. This Agreement may be amended as provided for
under the Plan, but no such amendment shall adversely affect the Grantee’s
rights under the Agreement in any material respect without the Grantee’s written
consent, unless otherwise permitted by the Plan.
10.No Limitation on Rights of the Company. The grant of the Deferred Stock
pursuant to this Agreement shall not in any way affect the right or power of the
Company to make adjustments, reclassifications or changes in its capital or
business structure, or to merge, consolidate, dissolve, liquidate, sell or
transfer all or any part of its business or assets.

2



--------------------------------------------------------------------------------



11.Rights as a Stockholder. The Deferred Stock shall not represent an equity
security of the Company and shall not carry any voting rights. Except as set
forth in Section 4.c hereof, the Grantee shall have no rights of a stockholder
of the Company with respect to any Deferred Stock until the relevant Shares have
been issued pursuant to Section 7 hereof.
12.Compliance with Applicable Law. Notwithstanding anything herein to the
contrary, the Company shall not be obligated to either (a) cause to be issued or
delivered any certificates for Shares or (b) credit a book entry related to
Shares to be entered on the records of the Company’s stockholder record keeper,
unless and until the Company is advised by its counsel that the issuance and
delivery of such certificates or entry on the records, as applicable, is in
compliance with all applicable laws, regulations of governmental authority, and
the requirements of the New York Stock Exchange or any other exchange upon which
the Shares are traded. The Company may require, as a condition of the issuance
and delivery of such certificates or entry on the records, as applicable, and in
order to ensure compliance with such laws, regulations and requirements, that
the Grantee make such covenants, agreements, and representations as the Company,
in its sole discretion, considers necessary or desirable.
13.Disclosure Rights. Except as required by applicable law, the Company (or any
of its affiliates) shall not have any duty or obligation to disclose
affirmatively to a record or beneficial holder of Shares, and such holder shall
have no right to be advised of, any material information regarding the Company
at any time prior to, upon or in connection with the receipt of Shares.
14.Agreement Not a Contract of Service or Other Relationship. This Agreement is
not a contract for services, and the terms of services of the Grantee with the
Company or its Subsidiaries shall not be affected in any way by this Agreement
except as specifically provided herein. The execution of this Agreement shall
not be construed as conferring any legal rights upon the Grantee for a
continuation of service with the Company or its Subsidiaries, nor shall it
interfere with the right of the Company or its Subsidiaries to discharge the
Grantee and to treat him or her without regard to the effect that such treatment
might have upon him or her as the Grantee.
15.Tax Consequences.
a.    The Grantee acknowledges and agrees that he or she is responsible for all
taxes and tax consequences with respect to the grant of Deferred Stock and the
settlement thereof pursuant to this Agreement. The Grantee further acknowledges
that it is his or her responsibility to obtain any advice that he or she deems
necessary or appropriate with respect to any and all tax matters that may exist
as a result of the grant of Deferred Stock and the settlement thereof pursuant
to this Agreement. Notwithstanding any other provision of this Agreement, Shares
shall not be paid or otherwise credited to the Grantee unless, as provided in
Section 16 of the Plan, the Grantee shall have paid to the Company, or made
arrangements satisfactory to the Company, regarding the payment of, any federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to the issuance of Shares pursuant to the Plan and this Agreement. On
the date that Shares are delivered to the Grantee pursuant hereto, the Company
shall have the ability to withhold Shares otherwise due to the Grantee in order
to satisfy any applicable tax withholding obligation.
b.    This Agreement is intended to comply with Section 409A of the Code and
shall be construed and interpreted in a manner that is consistent with the
requirements for

3



--------------------------------------------------------------------------------



avoiding additional taxes or penalties under Section 409A. Notwithstanding the
foregoing, in no event shall the Company be liable for all or any portion of any
taxes, penalties, interest or other expenses that may be incurred by the Grantee
on account of Section 409A of the Code.
16.Notices. Any communication or notice required or permitted to be given
hereunder shall be in writing, and, if to the Company, to its principal place of
business, attention: Compensation Committee, and if to the Grantee, to the
address appearing on the records of the Company. Such communication or notice
shall be delivered personally or sent by certified, registered or express mail,
postage prepaid, return receipt requested, or by a reputable overnight delivery
service. Any such notice shall be deemed given when received by the intended
recipient. Notwithstanding the foregoing, any notice required or permitted
hereunder from the Company to the Grantee may be made by electronic means,
including by electronic mail to the Company-maintained electronic mailbox of the
Grantee, and the Grantee hereby consents to receive such notice by electronic
delivery. To the extent permitted in an electronically delivered notice
described in the previous sentence, the Grantee shall be permitted to respond to
such notice or communication by way of a responsive electronic communication,
including by electronic mail.
17.Governing Law. The validity, construction and effect of this Agreement and
any rules and regulations relating to this Agreement shall be determined in
accordance with the laws of the State of Delaware, other than its law respecting
choice of laws, and applicable federal law. Venue shall be in, and subject to
the jurisdiction of, the courts of the State of Delaware or a Federal Court
located in the State of Delaware (as may be appropriate).
18.Receipt of Plan and Interpretation. The Grantee acknowledges receipt of a
copy of the Plan, and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts this Award subject to all the terms and
provisions of the Plan and this Agreement. This Award is granted pursuant to the
terms of the Plan, the terms of which are incorporated herein by reference, and
this Award shall in all respects be interpreted in accordance with the Plan. The
Committee shall interpret and construe the Plan and this Agreement, and its
interpretation and determination shall be conclusive and binding upon the
parties hereto and any other Person claiming an interest hereunder, with respect
to any issue arising hereunder or thereunder. The Deferred Stock granted
pursuant to this Agreement, and the Shares paid or credited in connection
therewith, shall be subject to Section 5.9 of the Plan and all applicable
policies and guidelines of the Company that relate to (a) stock ownership
requirements, or (b) recovery of compensation (i.e., clawbacks).
19.Condition to Return Signed Agreement. This Agreement shall be null and void
unless the Grantee indicates his or her acceptance of the Option and the terms
of this Agreement by signing, dating and returning this Agreement to the Company
on or before _______________.
20.Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.
21.Counterparts. This Agreement may be signed in two counterparts, each of which
shall be an original, but both of which shall constitute but one and the same
instrument. All signatures hereto may be transmitted by facsimile or .pdf file,
and such facsimile or .pdf file will, for all

4



--------------------------------------------------------------------------------



purposes, be deemed to be the original signature of the party whose signature it
reproduces, and will be binding upon such party.
22.Headings. The headings contained in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.
23.Severability. If any provision of this Agreement shall for any reason by held
to be invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provision hereof, and this Agreement shall be construed as if
such invalid or unenforceable provision were omitted.
24.Other Terms and Conditions. The foregoing does not modify or amend any terms
of the Plan. To the extent any provisions of this Agreement are inconsistent or
in conflict with any terms or provisions of the Plan, the Plan shall govern.
[SIGNATURE PAGE FOLLOWS]

5



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first written.


DIAMOND RESORTS INTERNATIONAL, INC.
By:                            
Name:                            
Title:                            


ACCEPTANCE OF AWARD BY GRANTEE
By executing below, the undersigned, the Grantee hereby acknowledges, (a)
receipt of a copy of the Plan, (b) that the Grantee has read the Plan and this
Agreement carefully, and fully understands their contents, (c) that the Grantee
accepts the award of Deferred Stock, and (d) the Grantee agrees to be bound by
the terms and conditions of the Plan and this Agreement.
Signature:                        
Printed Name:                        
Date:                            


Please sign and return your copy of this Agreement to _____________ via pdf, fax
or interoffice-mail (contact information below). Please retain a copy of this
signed Agreement for your records.



6

